NO. 07-09-0278-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                      MARCH 22, 2010

                           ______________________________


                              EX PARTE JAMES G. MILLER

                         _________________________________

            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2009547,036; HONORABLE SAM MEDINA, JUDGE

                          _______________________________

Before QUINN, HANCOCK and PIRTLE, JJ.


                                  DISSENTING OPINION


       I join the majority in finding that the trial court had jurisdiction to hear this matter;

however, I write separately to dissent from the majority's finding that the trial court did

not erroneously dismiss this case. A statutory expunction proceeding is civil rather than

criminal in nature.   Collin County Criminal District Attorney's Office v. Dobson, 167
S.W.3d 625 (Tex.App.--Dallas 2005, no pet.).            On July 15, 2009, the trial court

scheduled this matter for a hearing. Twelve days later, on July 27th, 2009, the trial

court summarily entered an order of dismissal. A trial court erroneously dismisses a
civil proceeding when it dismisses a proceeding without appropriate due process.

Because Appellant was not afforded the opportunity of a hearing or the procedural

benefits of a summary judgment proceeding, I would reverse the order of the trial court

and remand for further proceedings.




                                                Patrick A. Pirtle
                                                    Justice




                                          2